Citation Nr: 1440489	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  13-06 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (VA) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a respiratory disorder, including as a result of exposure to asbestos.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter





ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to September 1955 and from July 1956 to July 1960.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a July 2012 rating decision issued by the RO.  

The Board remanded the case for additional development of the record in December 2013.

The Veteran and his daughter testified at a hearing from the RO by way of videoconference technology before the undersigned Veterans Law Judge in June 2013.  

The Veteran has raised the issue of service connection for residuals of esophageal cancer.  This has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran is not shown to have a respiratory disability manifested by asbestosis or asbestos-related disease.  

2. The Veteran is not shown to have manifested a chronic lung disease is service or for many years thereafter.  

3. The currently demonstrated lung disability manifested by emphysema, COPD, interstitial lung disease and restrictive lung disease is not shown be due an event or incident of the Veteran's service, including the reported exposure to asbestos.


CONCLUSION OF LAW

The Veteran's respiratory disability manifested by emphysema, COPD, interstitial lung disease and restrictive lung disease is not due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5013, 5103A,  5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a March 2011 letter that provided the relevant information.  The Veteran also received a letter with this information in April 2012.  Additionally, testimony on the relevant issues for establishing service connection was taken at the June 2013 hearing.

There is no indication that additional evidentiary development is necessary in this case.  The evidence of record includes the Veteran's service records, the VA treatment records, the private treatment records, the written contentions of the Veteran, and the testimony of the Veteran and his daughter at the June 2013 videoconference hearing.  

The Veteran was afforded multiple VA examinations addressing the etiology of his respiratory problems, most recently in March 2014 in response to the instructions set forth in the Board's remand.  


Service connection

The Veteran asserts that he developed a respiratory disorder as a result of his service in the Navy, including his exposure to asbestos while working in ships' boiler rooms during his approximately eight years of service.  He also worked in boiler repair and then HVAC systems after service, but reports spending much less time around asbestos then in service where asbestos was present throughout the ships. 

The Veteran reports that a private doctor told him he had an asbestos related breathing problem and "asbestos scarring" in his lungs. The Veteran is currently dependent on oxygen support due to his lung problems.    

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

However, in the case of the chronic diseases set forth in 38 C.F.R. § 3.309, the requisite nexus may also be provided by evidence of continuity of symptoms.  Walker v. Shinseki, 708 F.3d 1331 (2013).    

In this case, while the evidence shows that the Veteran was exposed to asbestos in service, there is no indication that this exposure, or anything else that occurred during service, caused his current respiratory problems.  

The Veteran's service records are generally devoid of breathing related complaints, with the exception of a November 1958 complaint of pleuritic-like pain with coughing and breathing. The Veteran was placed on bed rest for two days and did not seek any further care for this problem.  

The enlistment and discharge examinations for both periods of service showed that the assessments of the Veteran's lungs and chest were normal, and the only physical problem noted on these examinations was defective vision requiring glasses.  

However, the Veteran now asserts that one of the reasons that he left service was that he had slight trouble breathing.

The Veteran was diagnosed with esophageal cancer in 2006 when he underwent a series of CT scans of his chest, with interstitial disease/fibrosis noted as early as December 2006. The changes consistent with emphysema/COPD were also noted on several CT scans. A private CT scan 2009 was interpreted as showing calcified pleural plaques consistent with asbestos exposure.  

However, most of the numerous other CT scans before and after this time made no specific mention of asbestos related changes in the lungs.  A December 2013 VA CT scan particularly noted that there was no evidence of asbestos pleural disease or typical interstitial lung disease related to asbestos.  

The Veteran was examined by VA in April 2011.  At that time, he was unable to remember when he started to experience breathing problems.  He brought a copy of a 2009 private CT scan that showed interstitial lung disease and was noted to be similar to findings in 2007.  He reported spending eight years in service and working in ships' boiler rooms and had a twelve to fourteen year history of smoking two and a half packs of cigarettes per day, but quit smoking in 1964.  

The pulmonary function testing was consistent with the Veteran's history of chronic obstructive pulmonary disease (COPD)/emphysema.  The X-ray studies showed a small left pleural effusion of unknown significance.  The Veteran reported having an ongoing productive cough and shortness of breath with mild exertion.  

The examination showed decreased breath sounds at the left base consistent with the x-ray finding of a small pleural effusion; otherwise, the examination was normal.  The chest x-ray study was noted to be consistent with COPD.  The diagnosis was that of interstitial lung disease. There was no objective evidence of asbestosis.  

The examiner explained that, although the Veteran's smoking history was remote, it appeared to be a significant factor in the Veteran's respiratory problems.  The examiner noted that the findings were consistent with COPD.  

The examiner opined that the Veteran's breathing problems were not related to service; COPD/emphysema would not be considered to be caused by asbestos exposure in service.  He stated that a diagnosis of asbestosis was not evident.  The examiner opined that COPD/emphysema was secondary to smoking.

The Veteran was examined again by VA in November 2013 when the diagnoses were emphysema and COPD.  The examiner opined these conditions were related to smoking.  

The examiner explained that, in addition to COPD/emphysema, the Veteran also had coronary artery disease with treatment including a four vessel bypass graft and esophageal cancer treated surgically and with chemotherapy and that these problems all significantly and equally contributed to the Veteran's current severe respiratory condition more so than the minimal time and presumed exposure to asbestos in the military.  

After military service, the Veteran worked for many years in HVAC construction, which the examiner stated was well documented as a significant possible contributing factor to asbestos exposure.  

The examiner opined that multiple examinations had suggested ample etiology for the Veteran's poor lung condition and findings were only suggestive for possible asbestos exposure with no diagnosis of asbestosis.  

Furthermore, the examiner added that recently increasing lung changes were attributable to multiple episodes of pneumonia.  The examiner opined that the pleuritic-like pain that the Veteran experienced in 1958 was a non-contributory and certainly not diagnostic condition nearly 60 years earlier.  

The examiner opined that the possible short duration of asbestos exposure was dramatically overshadowed by the Veteran's post-service occupation, significant smoking history, coronary artery disease, hiatal hernia and a questionable new focal opacity in the right upper lung.  

In response to the examiner's report, the Veteran disputed the classification of his eight years in the Navy as a brief time and reiterated that he was often exposed to asbestos in the boiler rooms where he spent most of his time in service and stated that, when he went into HVAC service work, the danger of asbestos were becoming more known so it was not used as often as before.  He also noted that his smoking history was remote, but his breathing problems were getting worse.  He claimed that his CT scans were consistent with asbestos exposure and that his COPD and esophageal cancer were due to asbestos exposure.

The Veteran was reexamined by VA in March 2014 when the diagnoses were emphysema, COPD, interstitial lung disease that was non-specific and could be related to prior pneumonias, restrictive lung disease, pleural disease post coronary artery bypass graft and resection of esophageal cancer with stomach pull through.  

The examiner indicated that the Veteran was a 79 year old former smoker with greater than a 40 pack year history with COPD/emphysema, nonspecific interstitial pleural fibrosis, status post stomach pull through and resection of esophageal cancer, coronary artery bypass graft, aspiration pneumonias, restrictive lung disease secondary to pleural effusions, locculation related to prior surgeries and pneumonia.  He had a history of a rib fracture and had been oxygen dependent for three years and also used an inhaler.  

The Veteran reported being exposed to asbestos from 1952 to 1960 in the Navy, was a prior three pack a day smoker, and worked in heating and air conditioning after service doing repairs and installation.  He had a history of recurring pneumonia over the last three or four years.  

A November 2013 chest x-ray study showed hyperinflated lungs and emphysematous/fibrotic changes. There was pleural locculation/thickening left, bilateral rib fractures, gastric pull through, coronary artery bypass graft, pleural changes on the right and a small pleural effusion.  

A December 2013 CT scan was also reviewed and noted to show several abnormalities, but no evidence of asbestos-related pleural disease or typical interstitial lung disease related to asbestos.  The examiner determined that there was no evidence of asbestos related pleural or interstitial disease.

The examiner opined that the Veteran's lung conditions were less likely than not due to his service.  There was no evidence of asbestos-related disease.  The Veteran developed lung problems many decades after service, and there was no indication of chest x-rays or pulmonary function tests done in service.  

The examiner opined that the Veteran's combined restrictive and obstructive lung disease was multifactorial in etiology, including due to COPD/emphysema, recurring pneumonia, status post-surgical gastric pull through/resection of esophageal cancer, and coronary artery bypass graft.  

In sum, the evidence does not show that it is at least as likely as not that the Veteran's current respiratory disability is related to his military service, including asbestos exposure.  

The Veteran was examined on multiple occasions, and three VA examiners have opined that he did not have any asbestos-related lung disorders and that his respiratory problems, which developed long after service, were not related to that service.  They noted that the Veteran had COPD/emphysema related to his smoking history and that several other contributing problems to his poor respiratory condition, but no evidence of asbestosis.  

While the Veteran and his daughter genuinely believed that his present respiratory condition is due to his remote exposure to asbestos in service, those lay opinions are outweighed by the opinions of three VA examiners who based their opinions on history, physical examination, and review of the record evidence including the private CT scans submitted by the Veteran.  

The benefit of the doubt has been considered, but the weight of the evidence is against the Veteran's claim. 



ORDER

Service connection for a respiratory disorder, including as the result of asbestos exposure is denied.



____________________________________________
STEPHEN WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


